Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 11/30/2021 in reply to the Office action of 08/30/2021 has been entered.  Claims 34, 40-41, 43-44, 46, 48-50 are amended. Claims 36-39 are cancelled. New claims 53-57 are added. Therefore, claims 34-35 and 40-57 are pending. The amendment obviates the art rejection on the record. 

Claims 34-35 and 40-57 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a modified Axmi205 toxin having an enhanced digestion by pepsin  as a result of an insertion of a leucine, phenylalanine or arginine between the positions corresponding to amino acids A475 and G476 in the polypeptide sequence of SEQ ID NO: 1, as compared to the Amxi205 toxin that does not comprise the insertion; a polynucleotide encoding said toxin, a transgenic plant/seed transformed with said polynucleotide and a method of producing said transgenic plant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662